EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Zephyr Andrew on 7/30/2021.

The application has been amended as follows (see attached for marked-up claims):
In claim 52: on line 4, “of” has been inserted after “layers”; on lines 7-8, the phrase “one or more of the layers of LLDPE and/or mLLDPE” has been replaced by “the sheet”; on line 8, “at least” has been deleted; on lines 9-10, the phrase “one or more of the layers of LLDPE and/or mLLDPE,” has been replaced by “sheet”; on line 10, “of” has been inserted after “layers”; on line 14, “the” has been inserted after “molecules of”; on line 15, “the” has been inserted after “molecules of”; on line 15, the phrase “of the one more layers” has been changed to “of one or more of the layers of LLDPE”; on line 17, the second occurrence of “the” has been deleted; and on line 18, “of the” has been inserted after “more”; such that claim 52 now reads:
52 (Clean copy) A solar-reactive agricultural mulch film comprising: 
a sheet of heat-shrink material including one or more layers of linear low density polyethylene (LLDPE) and/or metalocene linear low density polyethylene (mLLDPE), wherein one or more of the layers of LLDPE and/or mLLDPE having dispersed, in a polyethylene 
convert the radiant energy to heat, such that a surface temperature of the sheet is raised to at least a shrinking temperature of 40 °C, which is above an ambient surface temperature of the sheet but not above a melting point of one or more of the layers of LLDPE and/or mLLDPE; and wherein, when one or more of the layers of LLDPE and/or mLLDPE is less than the shrinking temperature, each of one or more of the layers of LLDPE and/or mLLDPE is elongated, in a lengthwise direction, beyond a yield point of each of one or more of the layers of LLDPE and/or mLLDPE such that main chain molecules of the LLDPE and/or mLLDPE and/or side branched molecules of the LLDPE and/or mLLDPE in each of one or more of the layers of LLDPE and/or mLLDPE are aligned and elongated in the lengthwise direction and resultant plastic deformation stresses, resulting from elongation beyond the yield point, are retained and each of one or more of the layers of LLDPE and/or mLLDPE does not shrink.

In claim 64, “on line 2, “one or more of the layers” has been changed to “the film”.
In claim 66, on line 2, “substantially” has been deleted.
In claim 72, on line 2 “of the” has been inserted after “more”.
Claim 73 has been canceled.
In claim 75, on line 3, “one or more of” has been deleted and “of” has been inserted after “layers”.
In claim 76, on line 3, “one or more of” has been deleted and “of” has been inserted after “layers”.

In claim 97, on line 3, “materials” has been changed to “material”, the first occurrence of “the” has been changed to “a”, and the second occurrence of “the” has been changed to “a”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Leano (US2017/0260375) discloses a polyethylene-based polymer composition suitable for use in a shrink film wherein the polyethylene-based polymer composition comprises LLDPE and/or LDPE, and 0.01wt% to 30wt% of a material that absorbs radiation in the near-infrared, visible, and ultraviolet spectral wavelength ranges, such as carbon black; as well as uniaxially or biaxially oriented, monolayer and multilayer polyethylene shrink films, formed from the polyethylene-based polymer composition, that comprise from 0.01wt% to 30wt% of the material that absorbs radiation such that the shrink film is capable of shrinking when exposed to a radiation source that matches the absorption spectrum of the film to generate enough heat to shrink the film thereby using less energy than conventional heat sources, however, Leano does not teach or fairly suggest that the film has shrink properties as instantly claimed, particularly a shrinking temperature of 40ºC, i.e. a temperature at which shrinkage of the film commences.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 2, 2021